          Case 6:20-cv-06675-FPG Document 5 Filed 09/30/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NEW YORK

TAMESHAY PRUDE, as administrator of the
                                    §
estate of DANIEL PRUDE, deceased,   §
                                    §                        No. : 6:20-cv-06675-FPG
                                    §
               Plaintiff,           §
                                    §
        -against-                   §
                                    §
THE CITY OF ROCHESTER, a municipal  §
entity, LA’RON SINGLETARY, MARK L.  §
SIMMONS, HENRY C. FAVOR, MICHAEL    §
PERKOWSKI, MARK VAUGN, TROY         §
TALADAY, FRANCISCO SANTIAGO,        §
MICHAEL MAGRI, ANDREW SPECKSGOOR, §
PAUL RICOTTA, JOSIAH HARRIS, FLAMUR §
ZENELOVIC, MICHAEL HOULIHAN, RANDY §
BENJAMIN,                           §
                                    §
               Defendants.          §


       REPLY IN FURTHER SUPPORT OF JOINT PETITION TO INTERVENE

       NOW COME the Petitioners, TASHYRA PRUDE and JUNERA PRUDE, by and

through their counsel, ROMANUCCI & BLANDIN, LLC; ELLIOTT, STERN & CALABRESE,

LLP; and the LAW OFFICES OF MARK VAJDIK, LLC, and in further support of their petition

to intervene in the instant matter as a matter of right pursuant to Federal Rule of Civil Procedure

24(a)(2) and permissively pursuant to F.R.C.P. 24(b)(1)(B), state as follows:

                                       INTRODUCTION

       Petitioners have averred that the Respondent knowingly and intentionally excluded them

and their three siblings- the only heirs to Mr. Prude’s estate under existing Illinois and New York

law- from probate proceedings, and by extension, the instant proceedings. Petitioners have

averred that, in so doing, Plaintiff made knowing misrepresentations to the Surrogate’s Court of
          Case 6:20-cv-06675-FPG Document 5 Filed 09/30/20 Page 2 of 6




Monroe County, New York, and to this Court. The result that Respondent urges would

encourage future petitioners to engage in similar conduct in order to gain “first in time, first in

right” standing before the Court. Petitioners urge that Respondent has already demonstrated that

she does not intend to preserve the interests of the Estate, and that intervention is warranted.

                                           ARGUMENT

       Respondent first argues that Petitioners have not affirmatively plead inadequate

representation. However, Petitioners have identified that Respondent affirmatively obtained an

Order in Surrogate’s court establishing that Petitioners and Mr. Prude’s three other children are

not heirs to the Estate. Respondent and their counsel filed sworn documentation before the

Surrogate’s Court that not only was Mr. Prude was survived by “no issue” (See Ex. A to

Petitioner’s Motion to Intervene), there were “no other persons” interested in the probate

proceedings other than Joe Louis Cole (Id.) and that “no other distributes” beyond those

identified in the petition “exist or could possibly exist.” (See Ex. B to Petitioner’s Motion to

Intervene). It is difficult to conceive of an action more at odds with Petitioners’ interests in the

instant matter.

       Petitioners aver that their petition to obtain letters of administration was not “rejected by

the court,” and indeed remains pending before the Court. The Surrogate Court of Monroe

County entered an Order on September 29th, 2020 for Respondent to show cause as to why an

Order revoking her appointment as Limited Administrator should not be entered pursuant to

SPCA Section 711, and enjoining Respondent from “taking any further actions on behalf of the

Estate as its representative, specifically including any further action with regard to the

proceeding filed in the United States District Court for the Western District of New York in her

name on behalf of the Estate of Daniel Prude other than to voluntarily dismiss that action,
            Case 6:20-cv-06675-FPG Document 5 Filed 09/30/20 Page 3 of 6




without prejudice, pursuant to F.R. Civ. P. 41(a)(1)(a).” See Ex. A, Surrogate’s Court Order of

September 29, 2020, No 2020-1616 B; Exhibit B Surrogate Court’s Order of September 29,

2020, No. 2020-1616 1. Should this Court deny Petitioners the right to intervene, and should the

Surrogate’s Court determine that the letters of administration are due to be withdrawn, this

matter may outright require dismissal.

        Respondent alleges that “we,” presumably Respondent and her counsel, learned of

Petitioners’ relationship with their father on September 3rd, 2020. ECF Doc. 4-1. This is

difficult to square with evidence submitted by Petitioners to the Surrogate’s Court, including Mr.

Prude’s release of cremains form identifying both Junera Prude and Tameshay Prude as potential

recipients (Ex. C), the funeral program of Dorothy Prude, mother of Daniel Prude, identifying

Daniel Prude’s grandchildren (Ex. D), and messages from Joe Prude to Tashyra Prude (Ex. E)

and from Respondent to Junera Prude (Ex. F) referring to Mr. Prude as Petitioners’ “Daddy” and

identifying familiar relationships. It is also difficult to square this assertion with Respondent’s

allegation that Daniel Prude’s name does not appear on the birth certificates of Petitioners;

Petitioners’ paternity seems to have warranted sufficient attention from Respondent to warrant

some level of investigation into their birth certificates, but not enough to notify the Court of

Petitioner’s potential rights of heirship, nor enough to provide notice of the proceedings to

Petitioners or their siblings.

        Respondent argues at length that she has adequately represented the interests of the estate

by engaging in the instant litigation. This argument overlooks the fact that Respondent was able

to engage in the instant litigation as a direct result of intentionally denying Petitioners the

opportunity to do so. The Second Circuit is clear that “nonfeasance” may adequately


1
 Petitioners note that they have not requested, nor do they seek, the right to discontinue a lawsuit for the
wrongful death and constitutional deprivations of Daniel Prude.
            Case 6:20-cv-06675-FPG Document 5 Filed 09/30/20 Page 4 of 6




demonstrate inadequacy of representation. Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d

171, 180 (2d Cir. 2001); Oneida Grp., Inc v. Steelite Int'l U.S.A., Inc., 2017 U.S. Dist. LEXIS

206717, *34 (E.D.N.Y. 2017). While Petitioners believe reform efforts are certainly warranted,

Petitioners respectfully assert that the refusal to act as responsible fiduciaries of the estate by

accurately identifying putative heirs to the Court demonstrates significant inadequacy of

representation to warrant intervention.2

        Petitioners reiterate that Second Circuit law interpreting the New York state wrongful

death statute permits recovery of damages unique to a decedent’s children, regardless of the age

of the decedent’s children. See McKee v. Colt Electronics Co., 849 F.2d 46, 51 (2d Cir. 1988).

(“New York law allows children of any age to recover for pecuniary injury derived from loss of

a parent's contribution to income or household services; we do not believe that New York

prohibits the same children from recovering proven pecuniary losses for nurture, care, and

guidance.”) Petitioners submit that, given Respondent’s earlier efforts to deprive Petitioners of

the right of heirship, evidence of these damages- including Daniel Prude’s ongoing and open

relationship with his children- is unlikely to be adequately explored by existing parties.

Intervention as a matter of right is appropriate and warranted in the instant matter.

        Respondents make no argument with regard to Petitioners’ assertion they are entitled to

permissive intervention pursuant to F.R.C.P. 24(b). The facts underlying the instant petition

more than adequately demonstrate entitlement to permissive intervention under this Court’s

broad discretion. Courts have found permissive intervention warranted notwithstanding a

finding of adequacy of representation. See Coleman v. Cty. of Suffolk, 174 F. Supp. 3d 747, 754


2
  While Petitioners no have no affirmative burden to demonstrate the adequacy of counsel, Petitioners respectfully
submit that Petitioners’ counsel have been responsible for significant civil rights and wrongful death successes,
including a $44.7 million Monell judgment, a $21.3 million wrongful death verdict resulting from a police pursuit,
and the imposition of municipal consent decrees.
          Case 6:20-cv-06675-FPG Document 5 Filed 09/30/20 Page 5 of 6




(E.D.N.Y. 2016) (granting permissive intervention to the Suffolk County Police Benevolent

Association despite the fact that individual members interests were seemingly represented by

Suffolk County), aff'd, 685 F. App'x 69 (2d Cir. 2017); Allen v. Dairy Farmers of Am., Inc., No.

5:09-CV-230, 2015 U.S. Dist. LEXIS 104945, 2015 WL 4758255, at *6-7 (D. Vt. Aug. 11,

2015); Allco Fin., 300 F.R.D. at 88; First Mercury Ins. Co. v. Shawmut Woodworking & Supply,

Inc., No. 3:12CV1096 (JBA), 2014 U.S. Dist. LEXIS 199084, 2014 WL 12573387, at *6 (D.

Conn. June 17, 2014). Given the underlying Surrogate’s Court proceedings and the Orders

enjoining Respondent from acting in this matter, intervention will not “unduly delay or prejudice

the adjudication of the original parties' rights." See FED. R. CIV. P. 24(b)(3). Permissive

intervention is similarly warranted in the instant case.

       WHEREFORE, Petitioners respectfully request that this Honorable Court enter an Order

granting Tashyra Prude and Junera Prude’s Petition to Intervene, and for any further relief this

Court deems just and proper.

Dated: September 30, 2020


                                               Respectfully Submitted,



                                               By: __/s/__Francis Ciardi___________________
                                                      Attorney for Petitioners


                                               Francis Ciardi
                                               David Stern
                                               ELLIOTT, STERN & CALABRESE, LLP
                                               One East Main Street
                                               Rochester, New York 14614
                                               Tel: (585) 232-4724
                                               Fax: (585) 232-6674
                                               dstern@elliottstern.com
                                               fciardi@frankciardilaw.com
Case 6:20-cv-06675-FPG Document 5 Filed 09/30/20 Page 6 of 6




                           Antonio M. Romanucci (pro hac vice pending)
                           Nicolette A. Ward (pro hac vice pending)
                           ROMANUCCI & BLANDIN, LLC
                           321 N. Clark Street, Suite 900
                           Chicago, IL 60654
                           Tel: (312) 458-1000
                           Fax: (312) 458-1004
                           aromanucci@rblaw.net
                           nward@rblaw.net
